 


109 HR 427 IH: Environmental Justice Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 427 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Udall of Colorado (for himself, Ms. Solis, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require Federal agencies to develop and implement policies and practices that promote environmental justice, and for other purposes. 
 
 
1.Short title; purposes 
(a)Short titleThis Act may be cited as the Environmental Justice Act of 2005. 
(b)PurposesThe purposes of this Act are— 
(1)to focus Federal agency attention on the environmental and human health conditions in minority, low-income, and Native American communities; 
(2)to ensure that all Federal agencies develop practices that promote environmental justice; 
(3)to increase cooperation and coordination among Federal agencies as they seek to achieve environmental justice; 
(4)to provide minority, low-income, and Native American communities greater access to public information and opportunity for participation in decisionmaking affecting human health and the environment; 
(5)to mitigate the inequitable distribution of the burdens and benefits of Federal programs having significant impact on human health and the environment; and 
(6)to hold Federal agencies accountable for the effects of their projects and programs on all communities. 
2.DefinitionsFor purposes of this Act: 
(1)Environmental justice 
(A)The term environmental justice means the fair treatment of people of all races, cultures, and socioeconomic groups with respect to the development, adoption, implementation, and enforcement of laws, regulations, and policies affecting the environment. 
(B)The term fair treatment means policies and practices that will minimize the likelihood that a minority, low-income, or Native American community will bear a disproportionate share of the adverse environmental consequences, or be denied reasonable access to the environmental benefits, resulting from implementation of a Federal program or policy. 
(2)Federal agencyThe term Federal agency means— 
(A)each Federal entity represented on the Working Group; 
(B)any other entity that conducts any Federal program or activity that substantially affects human health or the environment; and 
(C)each Federal agency that implements any program, policy, or activity applicable to Native Americans. 
(3)Working GroupThe term Working Group means the interagency working group established by section 4. 
(4)Advisory CommitteeThe term the Advisory Committee means the advisory committee established by section 6. 
3.Environmental justice responsibilities of Federal agencies 
(a)Environmental justice missionTo the greatest extent practicable, the head of each Federal agency shall make achieving environmental justice part of its mission by identifying and addressing, as appropriate, disproportionately high and adverse human health or environmental effects of its programs, policies, and activities on minority, low-income, and Native American populations in the United States and its territories and possessions, including the District of Columbia, the Commonwealth of Puerto Rico, and the Commonwealth of the Mariana Islands. 
(b)NondiscriminationEach Federal agency shall conduct its programs, policies, and activities in a manner that ensures that such programs, policies, and activities do not have the effect of excluding any person or group from participation in, denying any person or group the benefits of, or subjecting any person or group to discrimination under, such programs, policies, and activities, because of race, color, national origin, or income. 
(c)Environmental analyses 
(1)Each analysis of environmental effects of Federal actions required by the National Environmental Policy Act of 1969 (42 U.S.C. 321 et seq.) shall include analysis of the effects of such action on human health and any economic and social effects on minority, low-income, and Native American communities. 
(2)So far as feasible, any environmental assessment, environmental impact statement, or record of decision prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 321 et seq.) shall include measures to mitigate any significant and adverse environmental effects of proposed Federal actions on minority, low-income, and Native American communities. 
(3)Each Federal agency shall provide opportunities for community input in processes under the National Environmental Policy Act of 1969 (42 U.S.C. 321 et seq.), including identifying potential effects and mitigation measures in consultation with affected communities and improving the accessibility of meetings, crucial documents, and notices. 
4.Interagency environmental justice Working Group 
(a)Creation and compositionThere is hereby established the Interagency Working Group on Environmental Justice, comprising the heads of the following executive agencies and offices, or their designees: 
(1)The Department of Defense. 
(2)The Department of Health and Human Services. 
(3)The Department of Housing and Urban Development. 
(4)The Department of Labor. 
(5)The Department of Agriculture. 
(6)The Department of Transportation. 
(7)The Department of Justice; 
(8)The Department of the Interior. 
(9)The Department of Commerce. 
(10)The Department of Energy. 
(11)The Environmental Protection Agency. 
(12)The Office of Management and Budget. 
(13)The Office of Science and Technology Policy. 
(14)The Office of the Deputy Assistant to the President for Environmental Policy. 
(15)The Office of the Assistant to the President for Domestic Policy. 
(16)The National Economic Council. 
(17)The Council of Economic Advisers. 
(18)Any other official of the United States that the President may designate. 
(b)FunctionsThe Working Group shall— 
(1)provide guidance to Federal agencies on criteria for identifying disproportionately high and adverse human health or environmental effects on minority, low-income, and Native American populations; 
(2)coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency as it develops or revises an environmental justice strategy as required by this Act, in order to ensure that the administration, interpretation and enforcement of programs, activities, and policies are undertaken in a consistent manner; 
(3)assist in coordinating research by, and stimulating cooperation among, the Environmental Protection Agency, the Department of Health and Human Services, the Department of Housing and Urban Development, and other Federal agencies conducting research or other activities in accordance with section 7; 
(4)assist in coordinating data collection, maintenance, and analysis required by this Act; 
(5)examine existing data and studies on environmental justice; 
(6)hold public meetings and otherwise solicit public participation and consider complaints as required under subsection (c); 
(7)develop interagency model projects on environmental justice that evidence cooperation among Federal agencies; and 
(8)in coordination with the Department of the Interior and after consultation with tribal leaders, coordinate steps to be taken pursuant to this Act that affect or involve federally-recognized Indian Tribes. 
(c)Public participationThe Working Group shall— 
(1)hold public meetings and otherwise solicit public participation, as appropriate, for the purpose of fact-finding with regard to implementation of this Act, and prepare for public review a summary of the comments and recommendations provided; and 
(2)receive, consider, and in appropriate instances conduct inquiries concerning complaints regarding environmental justice and the implementation of this Act by Federal agencies. 
(d)Annual reports 
(1)Each fiscal year following enactment of this Act, the Working Group shall submit to the President, through the Office of the Deputy Assistant to the President for Environmental Policy and the Office of the Assistant to the President for Domestic Policy, a report that describes the implementation of this Act, including, but not limited to, a report of the final environmental justice strategies described in section 6 of this Act and annual progress made in implementing those strategies. 
(2)The President shall transmit to the Speaker of the House of Representatives and the President of the Senate a copy of each report submitted to the President pursuant to paragraph (1). 
(e)Conforming changeThe Interagency Working Group on Environmental Justice established under Executive Order No. 12898, dated February 11, 1994, is abolished. 
5.Federal agency strategies 
(a)Agency-wide strategiesEach Federal agency shall develop an agency-wide environmental justice strategy that identifies and addresses disproportionally high and adverse human health or environmental effects or disproportionally low benefits of its programs, policies, and activities with respect to minority, low-income, and Native American populations. 
(b)RevisionsEach strategy developed pursuant to subsection (a) shall identify programs, policies, planning, and public participation processes, rulemaking, and enforcement activities related to human health or the environment that should be revised to— 
(1)promote enforcement of all health and environmental statutes in areas with minority, low-income, or Native American populations; 
(2)ensure greater public participation; 
(3)improve research and data collection relating to the health of and environment of minority, low-income, and Native American populations; and 
(4)identify differential patterns of use of natural resources among minority, low-income, and Native American populations. 
(c)TimetablesEach strategy developed pursuant to subsection (a) shall include, where appropriate, a timetable for undertaking revisions identified pursuant to subsection (b). 
6.Federal Environmental Justice Advisory Committee 
(a)EstablishmentThere is established a committee to be known as the Federal Environmental Justice Advisory Committee. 
(b)DutiesThe Advisory Committee shall provide independent advice and recommendations to the Environmental Protection Agency and the Working Group on areas relating to environmental justice, which may include any of the following: 
(1)Advice on Federal agencies’ framework development for integrating socioeconomic programs into strategic planning, annual planning, and management accountability for achieving environmental justice results agency-wide. 
(2)Advice on measuring and evaluating agencies’ progress, quality, and adequacy in planning, developing, and implementing environmental justice strategies, projects, and programs. 
(3)Advice on agencies’ existing and future information management systems, technologies, and data collection, and the conduct of analyses that support and strengthen environmental justice programs in administrative and scientific areas. 
(4)Advice to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the Federal agencies’ scientific research and demonstration projects relating to environmental justice. 
(5)Advice for improving how the environmental protection agency and others participate, cooperate, and communicate within that agency and between other Federal agencies, State or local governments, federally recognized Tribes, environmental justice leaders, interest groups, and the public. 
(6)Advice regarding the Environmental Protection Agency’s administration of grant programs relating to environmental justice assistance (not to include the review or recommendations of individual grant proposals or awards). 
(7)Advice regarding agencies’ awareness, education, training, and other outreach activities involving environmental justice. 
(c)Advisory CommitteeThe Advisory Committee shall be considered an advisory committee within the meaning of the Federal Advisory Committee Act (5 U.S.C. App.). 
(d)MembershipThe Advisory Committee shall be composed of at least 25 members appointed by the President. Members shall include representatives of— 
(1)community-based groups; 
(2)industry and business; 
(3)academic and educational institutions; 
(4)State and local governments, federally recognized tribes, and indigenous groups; and 
(5)nongovernmental and environmental groups. 
(e)MeetingsThe Advisory Committee shall meet at least twice annually. Meetings shall occur as needed and approved by the Director of the Office of Environmental Justice of the Environmental Protection Agency, who shall serve as the officer required to be appointed under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) with respect to the Committee (in this subsection referred to as the Designated Federal Officer). The Administrator of the Environmental Protection Agency may pay travel and per diem expenses of members of the Advisory Committee when determined necessary and appropriate. The Designated Federal Officer or a designee of such Officer shall be present at all meetings, and each meeting will be conducted in accordance with an agenda approved in advance by such Officer. The Designated Federal Officer may adjourn any meeting when the Designated Federal Officer determines it is in the public interest to do so. As required by the Federal Advisory Committee Act, meetings of the Advisory Committee shall be open to the public unless the President determines that a meeting or a portion of a meeting may be closed to the public in accordance with subsection (c) of section 552b of title 5, United States Code. Unless a meeting or portion thereof is closed to the public, the Designated Federal Officer shall provide an opportunity for interested persons to file comments before or after such meeting or to make statements to the extent that time permits. 
(f)DurationThe Advisory Committee shall remain in existence until otherwise provided by law. 
7.Human health and environmental research, data collection and analysis 
(a)Disproportionate impactTo the extent permitted by other applicable law, including section 552a of title 5, United States Code, popularly known as the Privacy Act of 1974, the Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, or income. To the extent practical and appropriate, Federal agencies shall use this information to determine whether their programs, policies, and activities have disproportionally high and adverse human health or environmental effects on, or disproportionally low benefits for, minority, low-income, and Native American populations. 
(b)Information related to non-federal facilitiesIn connection with the development and implementation of agency strategies in section 4, the Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information on the race, national origin, and income level, and other readily accessible and appropriate information, for areas surrounding facilities or sites expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if such facilities or sites become the subject of a substantial Federal environmental administrative or judicial action. 
(c)Impact from Federal facilitiesThe Administrator of the Environmental Protection Agency, or the head of such other Federal agency as the President may direct, shall collect, maintain, and analyze information on the race, national origin, and income level, and other readily accessible and appropriate information, for areas surrounding Federal facilities that are— 
(1)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act (42 U.S.C. 11001 et seq.) as mandated in Executive Order No. 12856; and 
(2)expected to have a substantial environmental, human health, or economic effect on surrounding populations. 
(d)Information sharing 
(1)In carrying out the responsibilities in this section, each Federal agency, to the extent practicable and appropriate, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and tribal governments. 
(2)Except as prohibited by other applicable law, information collected or maintained pursuant to this section shall be made available to the public. 
(e)Public commentFederal agencies shall provide minority, low-income, and Native American populations the opportunity to participate in the development, design, and conduct of activities undertaken pursuant to this section. 
 
